Citation Nr: 0635622	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back condition has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee condition has been 
received.

3.   Entitlement to service connection for a back condition.  

4.  Entitlement to service connection for a left ankle 
condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to a rating in excess of 30 percent for 
residuals of dislocation of the left shoulder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
July 1945.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO 
declined to reopen the veteran's claims for service 
connection for low back and left knee conditions, denied the 
veteran service connection for a left ankle condition, and 
continued the veteran's 30 percent rating for residuals of 
dislocation of the left shoulder.  The veteran filed a notice 
of disagreement (NOD) in December 2003, and the RO issued a 
statement of the case (SOC) in February 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2004.

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision reopening the claims for service 
connection for the back and left knee conditions but denying 
the claim for service connection for a left ankle condition 
is set forth below.  The claims for service connection for 
back and left knee conditions, on the merits, as well as the 
claim for a higher rating for residuals of dislocation of the 
left shoulder, are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when  further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the requests to reopen the claims for 
service connection for low back and knee conditions, as well 
as the claim for service connection for a left ankle 
condition, has been accomplished.  

2.  In August 1992, the RO declined to reopen the veteran's 
claims for service connection for low back and left knee 
conditions.  Although the RO notified him of the denial in a 
November 1999 letter, the veteran did not initiate an appeal.  

3.  The evidence received since the August 1992 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim, and 
is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.

4.  There is no competent evidence establishing that the 
veteran has a current left ankle disability. 


CONCLUSIONS OF LAW

1.  The August 1992 RO decision, which denied the claims for 
service connection for a back condition and for a left knee 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claims for service connection for 
a back condition and a left knee condition are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for a left ankle 
condition are not met.  38 U.S.C.A. §§  1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the Board's favorable disposition of the claims to 
reopen, the Board finds that all information and evidence 
pertinent to these claims has been received.  The Board also 
finds that, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, all 
notification and development action needed to fairly 
adjudicate the claim for service connection for a left ankle 
condition has been accomplished.  

An October 2002 pre-rating RO letter informed the veteran 
that to support a claim for service-connected compensation 
benefits, the evidence must show three things:  an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  
After this letter, the appellant and his representative were 
afforded an opportunity to respond before the RO adjudicated 
the claims.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claims for service connection, and has 
been afforded ample opportunity to submit such information 
and evidence.

The aforementioned October 2002 letter also provided notice 
that VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  The letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, an August 2004 RO letter requested that 
the veteran provide contact information and specific dates of 
treatment for any private medical providers, so the RO could 
obtain those records.  The Board finds that these letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matters now 
before the Board, the October 2002 document meeting the 
VCAA's notice requirements was furnished to the veteran 
before the January 2003 rating action on appeal; hence, 
Pelegrini's timing of notice requirement has been met.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating; however, 
because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA and private medical 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with any matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the request 
to reopen claims for service connection on appeal at this 
juncture, without directing or accomplishing any additional 
notification or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

A.  Petitions to Reopen Claims for Service Connection for 
Back and Left Knee Conditions

The veteran's claims for service connection for low back and 
left knee conditions previously were considered and denied.  
In an August 1992 decision, the RO declined to reopen the 
previously denied claims.   The evidence of record then 
consisted of the veteran's service medical records (which 
reflect no complaints, findings or diagnosis of back or knee 
conditions), as well as post-service VA treatment records, VA 
examination reports and private medical records (all of which 
reflect diagnoses of back and knee disabilities but include 
no suggestion as to a nexus between any diagnosed back or 
knee problem and service).  

The RO declined to reopen the claims on the bases that that 
the evidence reflected  that back and left knee conditions 
were not shown in his service medical records or for many 
years after service.  Although notified of the denial in a 
November 1992 letter, the veteran did not initiate an appeal.  
Hence, that decision is final as to the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§  3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed current claims for service connection for 
the back and left knee in October 17, 2002.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the August 1992 RO rating decision, evidence added to 
the claims file primarily consists of evidence associated 
with VA treatment of the back and left knee, to include VA 
treatment records dated from July 1999 to May 2002, and an 
August 2000 VA bone imaging scan (reflecting diagnoses of 
left knee disabilities), as well as VA treatment records 
dated in October and November 2003.  

The October 2003 VA treatment record indicates that the 
veteran received treatment from a physician's assistant, 
J.C., PA-C.  The physician's assistant diagnosed the veteran 
with osteoarthritis and stated that he or she believed that 
the veteran's injuries could have aggravated the development 
of his osteoarthritis.

A November 2003 VA treatment record reflects that the veteran 
continued to complain of pain in his low back and knees.  He 
was diagnosed with osteoarthritis.  The physician's 
assistant, J.C., PA-C, noted that the veteran had jumped from 
the deck of a ship after being torpedoed while he was in 
service and that it might have been 35 to 40 feet.  The 
physician's assistant opined that it was as likely as not 
that the concussion did have significant impact on the 
integrity of the veteran's joints and vertebrae and 
eventually contributed to the development of degenerative 
disc disease and degenerative joint disease of the knees.

The Board finds that the October 2003 and November 2003 VA 
treatments records-reflecting the first nexus opinions 
pertaining to the 1ow back and left knee conditions-
constitute new and material evidence to reopen those claims 
for service connection.  As these records have not previously 
been considered by agency adjudicators, and are not 
cumulative or redundant of evidence previously of record, 
they are "new".  Moreover, as the nexus opinions by the 
physician's assistant indicate that the veteran's current 
back and left knee conditions are related to his in-service 
accident, these records relate to an unestablished fact that 
is necessary to substantiate the claim, and provides a 
reasonable possibility of substantiating the claim.  

B.  Service Connection for a Left Ankle Condition

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for the veteran's left ankle condition is not 
warranted.  

Service medical records do show that the veteran was involved 
in an accident when his ship was torpedoed and he was thrown 
over the side and injured his shoulder.  However, the 
veteran's service medical records do not show that he 
complained of an ankle condition or was diagnosed with an 
ankle disability as a result of this accident or during his 
entire service.  Moreover, VA examination reports, VA 
treatment records, and private medical records that are of 
record since the veteran's discharge from service until April 
2003 do not reflect any complaints, findings, or diagnosis of 
any ankle condition.

A  July 2003 VA treatment record reflect that the veteran had 
weakness of dorsiflexion and hallux extension on the left; 
however, he did not receive a diagnosis for his left ankle.  
Further, an August 2003 VA treatment record shows that he had 
painful feet bilaterally, but did not make reference to his 
left ankle.  A December 2003 VA treatment record indicates 
that the veteran had plantar flexion and dorsiflexion of the 
left ankle that was limited.  However, again, no diagnosis  
regarding his left ankle was made.

Simply stated, the medical evidence in this case fails to 
establish the veteran has or ever has had a left ankle 
disability, and neither he nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.  The Board also points out that pain, 
alone, without medical evidence of underlying pathology, does 
not constitute a disability for VA purposes.   See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for s left ankle condition must be denied because 
the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

The Board has considered the veteran's assertions advanced in 
connection with this matter.  However, as a layperson, he 
simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter-such as the 
diagnosis of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

For all the foregoing reasons, the claim for service 
connection for a left ankle condition must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claims for service 
connection for a back condition and for a left knee condition 
has been received, to this extent, the appeal is granted.

Service connection for a left ankle condition is denied.




REMAND

Regarding the application of the VCAA to the veteran's claim 
for an increased rating for a left shoulder disability, the 
Board finds that all notification action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.  In this regard, the Board notes that the 
veteran has not been notified as to the evidence required to 
substantiate his claim for an increased rating.  
Specifically, in an October 2002 letter, the RO informed the 
veteran of the evidence required to substantiate a claim for 
service connection but did not notify the veteran as to the 
requirements to substantiate an increased rating claim, and 
no other RO letter has s provided the proper notice as 
required under 38 U.S.C.A. § 5103(a).

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is warranted.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO should also request 
that the veteran furnish all evidence in his possession, and 
ensure that its notice meets the requirements of the Court's 
recent decision in Dingess/Hartman (cited to above), as 
regards rating cases (and the service connection claims 
remaining on appeal, as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006). 

In addition, as the veteran's claims for low back and left 
knee conditions have been reopened, the Board finds that 
further development on the claims for service connection, on 
the merits, is warranted.  In this regard, the Board notes 
that the veteran had an injury in service, in connection with 
which he asserts that he injured his back and left knee, and 
that he has been diagnosed with current back and left knee 
disabilities.  While the record includes nexus opinions by a 
physician's assistant-which, as indicated above, formed the 
basis for reopening the claims-these opinions do not provide 
a sufficiently probative basis for resolving this matters.     
See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
medical orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the reopened 
claims.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the 
evaluation sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The record reflects 
that the veteran has received treatment from VA Medical 
Centers (VAMCs) in Pittsburg and Altoona, Pennsylvania; 
however, the claims file only includes treatment records from 
these facilities dated up to February 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from aforementioned facilities, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006) as regards requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC,  for the following actions:

1.  The RO should obtain from the 
Pittsburgh and Altoona VAMCs all 
pertinent records of evaluation and/or 
treatment of the veteran's back, left 
knee and/or left shoulder, from February 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the claim for a 
rating in excess of 30 percent for 
residuals of dislocation of the left 
shoulder.  The letter must explain what 
type of evidence is needed to 
substantiate a claim for an increased 
rating. 

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request  that the appellant to provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the veteran 
to undergo a VA orthopedic examination 
of the back and left knee, by a 
physician (M.D.), at an appropriate 
medical facility. The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the physician's report 
should reflect consideration of the 
veteran's documented medical history 
and the appellant's assertions.   All 
indicated tests, studies, and 
consultations should be accomplished 
(with all findings made available to 
the requesting physician prior to the 
completion of his or her report), and 
all clinical findings should be set 
forth in detail.

The physician should clearly identify 
all disability(ies) affecting the low 
back and the left knee.  With respect 
to each diagnosed disability, the  
physician should provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 
percent probability) that such 
disability is medically related to 
service, to include an in-service 
accident involving the veteran being 
thrown off of a torpedoed ship.  In 
rendering the requested opinion, the 
physician should specifically consider 
and address the October and November 
2003 opinion by a VA physician's 
assistant, J.C., PA-C.  

The physician should set forth all 
examinations, along with the complete 
rationale for the conclusions reached, 
in a printed (typewritten) report.  If 
the reviewing physician cannot provide 
the requested opinion without resorting 
to speculation, he or she should 
clearly so state.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

7.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
claims for service connection for low 
back and left knee conditions, on the 
merits, as well as the claim for higher 
rating for service-connected left 
shoulder disability.  If the veteran 
fails to report to the examination 
scheduled in connection with the 
reopened claims, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) 
that includes clear reasons and bases 
for all  determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


